DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 4/21/2022.
3.	Applicant's remarks, filed on 4/21/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended.
Allowable Subject Matter
4.1	Claims 1-3, 5-15, 17-20 are allowed.
4.2.	a). US Patent Application No. 20130227667 to Lundblade et al., discloses methods and apparatus for providing an application credential for an application running on a device. In one embodiment, a method provides an application credential to an application running on a device, wherein the application credential is used by the application to authenticate to a data server. The method comprises receiving a request to generate the application credential, wherein the request includes an application identifier. The method also comprises generating the application credential using the application identifier and a master credential associated with the device.

	b). US Patent Application No. 20190372960 to Huang et al., discloses aspects of the disclosure relate to processing systems using improved domain pass-through authentication techniques. A computing platform may send, to an external cloud computing platform, one or more registration requests that each may cause an RLS endpoint corresponding to each of a plurality of resource location connectors to be stored at the external cloud computing host platform. The computing platform may receive one or more requests for a resource location identifier. The computing platform may determine an accessible resource location connector and may send, to the user device, a corresponding resource location identifier. After receiving a pass-through authentication request, the computing platform may receive, from the ticketing service stored on the external cloud computing platform, a one-time ticket. The computing platform may send, to the user device, the one-time ticket, which may allow the user device to perform pass-through authentication with the external cloud computing platform.
	c). WO Application No. WO2019021048 to Rathod et al., discloses an ephemeral message controller of the server presents link associated ephemeral message(s) for a transitory period of time on the display. In another embodiment an ephemeral message controller of the server presents ephemeral message(s) sent by identified contacts of user for a transitory period of time on the display. An ephemeral message controller of the server presents link associated ephemeral message(s) for a transitory period of time on the display of global unique identified device of requesting user. A touch controller identifies haptic contact on the display during the transitory period of time. The ephemeral message controller terminates the ephemeral message in response to the haptic contact. A sensor controller identifies pre-defined one or more types of user sense(s) during the transitory period of time. The ephemeral message controller terminates the ephemeral message in response to the identification of pre-defined one or more types of user sense(s). In another embodiment providing to each unique user, unique link or enable to generate unique link. User is enabling to share said link with one or more contacts via one or more 3rd parties sharing applications. In the event of accessing or clicking or tapping on said link by receiving user relate or connect or map or associate and store said link provided user identity with said link accessing user identity to establish identified connection between them and in the event of posting of content server identifies target recipient based on said link and notifies about new post via presenting notification in inbox and in the event of clicking on notification or presented list item about receiving of new post in inbox, user is presented with ephemeral post. So without registration, installing of application, creating mutual connections, identifying connections based on link and presenting newly posted content items by posting user to one or more contacts or connections of user.

4.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, pages 7-10 filed 4/21/2022 are persuasive,( as amended) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497